DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to remarks filed 21 June 2022.
Claims 9-11, 13, and 15 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant’s conclusory statements regarding the references are not an adequate traverse.  Furthermore, Applicant is arguing that certain references do not teach or disclose certain portions of the claim that were not even relied upon.  For example, Applicant’s first argument is that “Twyman fails to disclose the assessment test and the filtering of candidates based on said generated assessment scores;” and the Examiner agrees.  The Liss reference is cited to teach the assessment portions of the claims.  As such the arguments are not persuasive and the rejection not withdrawn.  
Next, Applicant is arguing that “Liss recites, does not disclose the "a memory configured to store a pre- defined resume format, said pre-defined resume format comprising a plurality of bibliographic tags and skill tags", and "provide values corresponding to said bibliographic tags and said skill tags in said pre-defined resume format." Liss also fails to disclose, "a crawler and extractor configured to cooperate with said input module to receive said generated resumes, and further configured to read through each of said generated resumes to extract values corresponding to said bibliographic tags and said skill tags associated with resumes of each of said candidate" to which the Examiner again agrees.  The Twyman reference is cited as disclosing these features of the claims.  As such the arguments are not persuasive and the rejection not withdrawn.  
Applicant next argues that “Liss fails to disclose the assessment test for candidates based on pre-determined questionnaires provided by the recruiter and values corresponding to skill tags associated with each of candidate;” however the Examiner respectfully disagrees.  Here, Liss (as previously cited) teaches how “Skills question database 36 may comprise any suitable system, database, and/or the like capable of receiving and storing data. Skills question database 36 may also store the skills questions using any suitable technique and formatting, such as, for example, grouped by the corresponding defined skill (Liss ¶21)” and “In various embodiments, the skill answer correlated to the programming skill question may comprise test cases (e.g., a plurality of code example answers to the skill question), and scoring module 46 may determine the candidate score by parsing the candidate answer to look for keywords from the test cases in the skill answers (Liss ¶25)” which when broadly interpreted, as one of ordinary skill in the art at the effective filing of the invention would do, is the equivalent or capability to input and store skills questions from sources such as “pre-determined questionnaires” for use as an assessment (i.e. the skills questions and test cases already exist and are dynamically provided to the candidate as an assessment).  Liss also discusses how “In various embodiments, the skill questions may be input into skills question database 36 via user input, retrieval from a networked resource such as the internet, and/or through any other suitable method. The skill questions may be associated with the defined skill, the difficulty level, and the skill answer prior to input into skills question database 36. For example, a user may review the skill questions and assign the difficulty level to the skill question (Liss ¶35)” which also clearly teaches the ability to have pre-determined questionnaires.  As such the arguments are not persuasive and the rejection not withdrawn.  
Applicant next argues “Also, Liss, fails to disclose the pre-offer module used for generating a set of mapped candidates and generating pre-offer letters for each of said mapped candidates;” and the Examiner agrees.  The Gu reference is cited to teach these features of the claims.  As such the arguments are not persuasive and the rejection not withdrawn.  
Applicant lastly argues that “Gu et al., does not disclose the "a memory configured to store a pre-defined resume format, said pre-defined resume format comprising a plurality of bibliographic tags and skill tags", and "provide values corresponding to said bibliographic tags and said skill tags in said pre-defined resume format."  Gu et al., also fails to disclose, "a crawler and extractor configured to cooperate with said input module to receive said generated resumes, and further configured to read through each of said generated resumes to extract values corresponding to said bibliographic tags and said skill tags associated with resumes of each of said candidate". Furthermore, Gu et al. fails to disclose the assessment test for candidate that is generated based on pre-determined questionnaires provided by the recruiter and values corresponding to skill tags associated with each of candidates;” and the Examiner again agrees.  The Twyman reference is cited as disclosing these features of the claims.  As such the arguments are not persuasive and the rejection not withdrawn.  
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here it is a combination of the references that teach the features of the claims.  Each individual reference is not required to teach or disclose every single limitation of the claim, contrary to Applicant’s assertions.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicant in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicant only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twyman (US PG Pub. 2010/0125475) further in view of Liss (US PG Pub. 2018/0089627) and Gu et al. (US PG Pub. 2014/0289142).

As per claims 9 and 15, Twyman discloses an automated and integrated pre-assessment recruitment system and method, said system (100) comprising (system, Twyman ¶27; method, ¶32; computer software, ¶12): 
 a memory (102) configured to store a pre-defined resume format, said pre-defined resume format comprising a plurality of bibliographic tags and skill tags wherein said bibliographic tags include name, address, email id, photograph, interests, preference, current location, and unique identification number and said skill tags include education details, prior-employment information, current employment details, years of experience, and qualification (a data entry mechanism in communication with a series of networked processing units; a system of data storage in communication with said data entry mechanism in communication with said series of networked processing units, Twyman Claim 1; database, ¶35 and Fig. 1; create standard format for accurate reliable resume, ¶16; automatically convert achievement and skill information into numerical format, ¶20; skill tag recognition, ¶93) (Examiner notes the resume to include the bibliographic tags and skill tags as currently claimed); 
an input module (104) configured to cooperate with said memory (102) to receive said pre-defined resume format, and further configured to facilitate (data entry mechanism, Twyman Claim 1; user can go to the main service website, ¶12-¶13; see also ¶85): 
at least one candidate to provide values corresponding to said bibliographic tags and said skill tags in said pre-defined resume format, and further configured to generate a resume for said candidate based on said received tag values (create standard format for accurate reliable resume, Twyman ¶16; automatically convert achievement and skill information into numerical format, ¶20; skill tag recognition, ¶93); and 
at least one recruiter to provide at least one set of desired tag values that includes at least one desired bibliographic tag value and at least one desired skill tag value corresponding to a vacant post (Recruiter enters skills/achievement criteria for job vacancy, Twyman ¶81; job vacancies in database, ¶70 and ¶74-¶78),
a talent reader (106) comprising a crawler and extractor (114) configured to cooperate with said input module (104) to receive said generated resumes and further configured  to read through each of said generated resumes to extract values corresponding to said bibliographic tags and said skill tags associated with resumes of each of said candidate (The application uses an algorithmic data model that enables the objective comparison of skills and achievements across the entire talent management value chain, from recruiting employees, to maintaining and developing talent effectively, Twyman ¶11-¶14; algorithmic model, ¶67-¶68; automatically convert achievement and skill information into numerical format, ¶20; automatically extracted, ¶64; parsing resume, ¶80-¶81; skill tag recognition, ¶93) (Examiner notes the software/tools to parse and extract as the equivalent to the crawler and extractor);
a repository (108) configured to cooperate with said talent reader (106), said repository (108) comprising (database, ¶35 and Fig. 1; user profiles in the database, Twyman ¶70 and ¶74-¶78):
a candidate repository (108a) configured to store values corresponding to said bibliographic tags and said skill tags associated with each of said candidate (user profiles in the database, Twyman ¶70 and ¶74-¶78); and
wherein said talent reader (106), said talent pool creation module (110) and said pre-offer module (112) are implemented using one or more processor(s) (processing units, Twyman Claim 1).
While Twyman has the ability to have a third party assessment of the job candidates (Twyman ¶14-¶15); Twyman does not expressly disclose a temporary repository (108b) configured to store a set of pre-determined questionnaires, wherein the said set of pre-determined questionnaires correspond to various domains, a talent pool creation module (110) configured to cooperate with said repository (108) to create an assessment test for said candidate based on said pre- determined questionnaires and values corresponding to said skill tags associated with each of said candidate and transmit said assessment test to said candidate based on said bibliographic tags associated with each of said candidate, said talent pool creation module (110) further configured to receive and assess responses for said created tests to generate a score for each of said candidates, said talent pool creation module (110) configured to filter said candidate based on said generated assessment scores wherein said assessment test refers to a test in the form of at least one of multiple choices test, text based test, programming test, and typing test for assessing the candidates.
However, Liss teaches a temporary repository (108b) configured to store a set of pre-determined questionnaires, wherein the said set of pre-determined questionnaires correspond to various domains, a talent pool creation module (110) configured to cooperate with said repository (108) to create an assessment test for said candidate based on said pre- determined questionnaires and values corresponding to said skill tags associated with each of said candidate and transmit said assessment test to said candidate based on said bibliographic tags associated with each of said candidate, said talent pool creation module (110) further configured to receive and assess responses for said created tests to generate a score for each of said candidates, said talent pool creation module (110) configured to filter said candidate based on said generated assessment scores wherein said assessment test refers to a test in the form of at least one of multiple choices test, text based test, programming test, and typing test for assessing the candidates (advanced candidate screening, retrieve skill question having varying difficulty levels, Liss ¶4-¶6; dynamic assessment builder, to uniquely tailor a candidate assessment document, ¶20-¶21 and ¶23-¶25).
Both the Twyman and Liss references are analogous in that both are directed towards/concerned with human resources/recruiting/hiring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Liss’ method of dynamic assessments in Twyman’s system to improve the system and method with reasonable expectation that this would result in a recruitment management system that is able to assess candidates or potential employees.  
The motivation being that there is an increased need for systems and methods to provide advanced candidate screening allowing for the automated assessment and identification of candidates consistently, efficiently, and based on the skills of the candidate, regardless of the job originally applied for (Liss ¶3). 
The combination of Twyman and Liss do not expressly disclose a pre-offer module (112) configured to cooperate with said talent pool creation module (110) and said repository (108) to map said set of desired tag values provided by said recruiter with said tag values of said filtered candidates stored in said candidate repository (108a) to generate a set of mapped candidates, said pre-offer module (112) further configured to generate pre-offer letters for each of said mapped candidates said pre-offer module (112) comprising: a vacancy receiving module (124) configured to cooperate with said input module (104) to receive said set of desired tag values that includes said desired bibliographic tag value and said desired skill tag value corresponding to said vacant post; Title: An Integrated Pre-Assessment Recruitment System and a Method Thereof a multiple crawler and extractor (126) configured to cooperate with said vacancy receiving module (124) and said repository (108) to crawl multiple times through said candidate repository (108 a) to map said set of desired tag values with said tag values of said filtered candidates stored in said candidate repository (108 a) to an assessment module (128) configured to cooperate with said multiple crawler and extractor (126) to generate said pre-offer letter corresponding to said set of mapped candidates.
However Gu teaches a pre-offer module (112) configured to cooperate with said talent pool creation module (110) and said repository (108) to map said set of desired tag values provided by said recruiter with said tag values of said filtered candidates stored in said candidate repository (108a) to generate a set of mapped candidates, said pre-offer module (112) further configured to generate pre-offer letters for each of said mapped candidates said pre-offer module (112) comprising: a vacancy receiving module (124) configured to cooperate with said input module (104) to receive said set of desired tag values that includes said desired bibliographic tag value and said desired skill tag value corresponding to said vacant post; Title: An Integrated Pre-Assessment Recruitment System and a Method Thereof a multiple crawler and extractor (126) configured to cooperate with said vacancy receiving module (124) and said repository (108) to crawl multiple times through said candidate repository (108 a) to map said set of desired tag values with said tag values of said filtered candidates stored in said candidate repository (108 a) to an assessment module (128) configured to cooperate with said multiple crawler and extractor (126) to generate said pre-offer letter corresponding to said set of mapped candidates (Using the above evaluation method to determine the job seeker's skill levels, fields that the skills belong to, and the skill level scores, then matching them against job's required skill fields, skill level scores to determine whether the job seeker's skill levels are matching to the job's required skill levels, in return, to determine whether to recommend the job seeker for the job.  Apparently, utilizing the method provided by the present invention, we can evaluate job seeker's skill levels based on job seeker's code snippets, complete matching job seeker and job, reduce evaluation procedures of face-to-face interview and written tests, fully automate matching job skill requirement and job seeker's skill levels, increase efficiency of evaluating job seeker's skill levels and reduce cost of the employment matching process, Gu ¶70-¶71; The system automatically sends a job offer on behalf of the employer 102 to the job seeker 100 and notifies the employer 102 of such job offer in the step of instant job offer process 1200., ¶97 and ¶110).
The Twyman, Liss, and Gu references are analogous in that both are directed towards/concerned with human resources/recruiting/hiring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Gu’s method of providing automated offers in Liss and Twyman’s system to improve the system and method with reasonable expectation that this would result in a recruitment management system that is able to automate human resource processes.  
The motivation being that prior art automation methods of employment matching services can only be used to provide employers a list of matching job seeker candidates through matching basic information from job seekers and employers. The employers need to use the list to do further evaluation, such written tests and interviews to evaluate and finalize a candidate for a job offer.  Conventional on-line employment matching services, whether manual or with some automation methods, there exist problems of costive, inefficiency and cumbersome procedures (Gu ¶7-¶8).

As per claim 10, Twyman, Liss and Gu disclose as shown above with respect to claim 9.  Twyman further discloses a crawler and extractor (114) configured to cooperate with said input module (104) to receive said generated resumes, and further configured to read through each of said generated resumes to extract values corresponding to said bibliographic tags and said skill tags associated with resumes of each of said candidates; and a tagging module (116) configured to cooperate with said crawler and extractor (114) to store said extracted bibliographic details and said extracted skill details corresponding to each of said associated tags in said candidate repository (108a) (automatically convert achievement and skill information into numerical format, Twyman ¶20; parsing resume, ¶80-¶81; skill tag recognition, ¶93).

As per claim 11, Twyman, Liss and Gu disclose as shown above with respect to claim 9.  Liss further teaches wherein said talent pool creation module (110) comprises: a test creation module (118) configured to cooperate with said repository (108) to create said assessment test for said candidate based on said pre-determined questionnaires and values corresponding to said skill tags associated with each of said candidate, and further configured to transmit said assessment test to said candidate based on said bibliographic tags associated with each of said candidate; an assessment scoring module (120) configured to cooperate with said test creation module (118) to receive said assessment test response corresponding to said assessment tests, and further configured to assess said assessment test response to generate a score for each of said candidates; and  a talent filtration module (122) configured to cooperate with said assessment scoring module (120) to filter said candidate based on said generated assessment scores (In various embodiments, assessment module 42 may generate the candidate assessment document to comprise the candidate identifying information from the prescreened candidate resume, at least one skill question corresponding to each parsed skill, and/or any other suitable data and information. In various embodiments, the candidate assessment document may comprise a randomly selected set of skill questions corresponding to each parsed skill, comprising skill questions across multiple difficulty levels (e.g., two skill question from “easy”; three skill questions from “medium”; and two skill questions from “hard” difficulty levels), Liss ¶23 and ¶34-¶37).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twyman (US PG Pub. 2010/0125475), Liss (US PG Pub. 2018/0089627), and Gu et al. (US PG Pub. 2014/0289142) further in view of Champaneria (US PG Pub. 2019/0019159).

As per claim 13, Twyman, Liss and Gu disclose as shown above with respect to claim 12.  The combination of Twyman, Liss, and Gu do not expressly disclose wherein on an event of rejection of said pre-offer letter by said candidate, said bibliographic details and said skill details associated with each of said candidate is deleted from said candidate repository (108a).
However Champaneria teaches wherein on an event of rejection of said pre-offer letter by said candidate, said bibliographic details and said skill details associated with each of said candidate is deleted from said candidate repository (108a) (when the response of the candidate is a rejection, the candidate may be excluded from receiving at least one category of offer for at least one period of time. This may constitute excluding the candidate from at least one of offers in a particular industry segment, offers having a specific job title, offers having a specific job description, offers having a specific salary, offers having a specific job location, or other offers, as may be desired, Champaneria ¶16) (Examiner interprets the exclusion as may be desired as the deleting of the candidate based upon a received rejection to the offer).
The Twyman, Liss, Gu and Champaneria references are analogous in that both are directed towards/concerned with human resources/recruiting/hiring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Champaneria’s method of excluding candidates in Gu, Liss and Twyman’s system to improve the system and method with reasonable expectation that this would result in a recruitment management system that is able to automate human resource processes.  
The motivation being that there is a need for improvement as countless hours are typically spent by recruiters on both sourcing and qualifying candidates for job openings, meaning that this process can often be expensive, particularly for a company that contracts out its recruitment. The widespread adoption of digital job boards have meant that the volume of résumé s and applications has increased significantly, making this task progressively more difficult (Champaneria ¶5).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629